DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 2-5, 9, 11, 13, and 16-20 are cancelled, and all previously given rejections for these claims are considered moot. Claims 6-8, 10, 12, 14-15 are currently amended. Claim 1 is original. Claims 1, 6-8, 10, 12, and 14-15 are currently pending in the application and have been considered below.

Response to Amendment
Objection to Claims
Claim 10 has been sufficiently amended to correct the minor informalities objected to in the previous office action, and thus the corresponding objection is withdrawn.
Rejection Under 35 USC 112(a)
	Upon reexamination of the claims, the 112(a) rejections for claims 6, 12, and 14 regarding the EFA device are withdrawn. One of ordinary skill in the art would recognize that the claimed EFA device may comprise any electrodiagnostic device capable of performing functional assessments. 
Rejection Under 35 USC 112(b)
	Some indefinite aspects of the claims have been clarified, but there are clarity issues remaining in at least claims 1, 7, and 15 such that various 35 USC 112(b) rejections are upheld. 
Rejection Under 35 USC 101
	The amendments made to the claims do not substantially alter the claimed subject matter, and Examiner maintains the 35 USC 101 rejections for claims 1, 6-8, 10, 12, and 14-15.
Rejection Under 35 USC 102/103
	The amendments made to the claims do not substantially alter the claimed subject matter, and Examiner maintains that the prior art of record teaches the instant claim set. 

Response to Arguments
Rejection Under 35 USC 112(b)
	On pages 8-9 of the Remarks filed 9/9/2021, Applicant argues that the steps of claims 1 and 15 are sufficient under 35 USC 112(b), and that “the use/meaning of the terms ‘experiencing’ and ‘undergoing’ are well-known in language usage.” Applicant’s arguments are fully considered, but are not persuasive. These claims are still written in a descriptive way that does not make it clear what the metes and bounds of the claims actually are. 
For example, the descriptive limitation “a person experiences a medical issue or injury” in claim 1 could indicate a vast array of things, including a person having been born with a pre-existing heart condition and living their daily life, a person having stubbed a toe many years prior to present day, a person being involved in a car accident, etc. In this example, it is unclear what is intended by a person “experiencing” a medical issue or injury, and whether such a step need occur as a positively claimed part of the method or whether this is merely a precursor to the method beginning. Similarly, it is unclear what the metes and bounds of a person “undergoing” virtual triage or treatment are, because these are such broad terms with ill-defined technical meaning in the context of the claims. That is, a person could be understood to have “undergone” a virtual triage just by calling 911, by contacting a relative and having a conversation about a medical issue they’ve previously experienced, by utilizing a formal telemedicine app to receive professional medical advice, etc. Further, a person could be understood to have “undergone” treatment from a virtual physician just by speaking to the physician, by receiving a prescription from the physician, by having a physician remotely control a surgical apparatus to physically interact with the person, etc. 
There is also no integration of any of these steps together, such that they could occur throughout a number of people’s lives with no reference to one another. In the example of a claim 1, Person 1 could be born with a congenital heart defect (“a person experiences a medical issue or injury”), Person 2 could active steps are being undertaken in the method; an example of similar subject matter to claim 1 drafted with active rather than descriptive steps would include experiencing a medical issue or injury (rather than “a person experiences a medial issue or injury”), undergoing virtual triage (rather than “person undergoes virtual triage”), and undergoing treatment from a virtual physician (rather than “person undergoes treatment from a virtual physician”). Such wording would make it clear that each step is intended as a positively recited step of the method, rather than events that could occur prior to or after the claimed method. 
Claim 15 similarly recites steps in a descriptive rather than active manner, with unclear claim language such as “experiencing” or “undergoing.” For example, it is not clear if a person must be injured in the course of the method actively occurring, or if a person being born with a congenital heart condition (and thus “experiencing a medical issue” for their entire life) could be a precursor to the desired active steps of the method. Further, the steps of claim 15 are not necessarily integrated or connected to one another because they do not consistently refer to a single person, do not refer back to or utilize in any way previously collected information (e.g. the method collects person/employee name, address, personal information, medical history, etc. but never utilizes this information for any purpose in later steps). 
It thus remains unclear what the actual metes and bounds of claims 1 and 15 are, and they and their dependent claims are considered indefinite under 35 USC 112(b) as explained in more detail below. 
Rejection Under 35 USC 101
	On page 10 of the Remarks filed 9/9/2021 Applicant argues that “the amendments made to the claims add enough definition to be considered concrete steps rather than an ‘abstract idea without significantly more.’” Applicant’s arguments are fully considered, but are not persuasive. Independent claim 1 has not been amended and thus does not provide additional subject matter to amount to “significantly more” than the abstract idea of managing diagnostic or other medical interactions between a patient and physician. Further, Applicant has not provided any evidence or specific arguments regarding how the minor amendments to independent claim 15 “add enough definition to be considered concrete 
Rejection Under 35 USC 102/103
	On page 10 of the Remarks Applicant argues that the Singh and Messana references should not be relied upon as prior art in rejecting claims 1-5, 9-11, and 13 because “the prior art inventions do not use the applicant’s EFA device to perform virtual triage, which is the crux of the entire invention.” Applicant’s arguments are fully considered but are not persuasive. The pending claims rejected with the Singh and Messana references (claims 1 and 10) do not actually recite an EFA device so it is irrelevant that the prior art does not disclose such a device. 
	On pages 10-11 of the Remarks Applicant further argues that the Reaston reference should not be relied upon to teach the EFA device of claims 6-8, 12, and 14-16 because in “the instant application there is an entirely new use (virtual triage)” of the EFA device which “differentiates the instant application from Reaston’s prior art.” Applicant’s arguments are fully considered, but are not persuasive. The EFA device of Reaston is disclosed as being utilized as an onsite injury assessment for employees interacting with a remotely located physician (Reaston [0015], [0046], [0055]). Such a use is suggestive of a virtual triaging application, particularly when considered in combination with prior art references such as Singh or Shelter that contemplate obtaining patient injury information in some manner (Singh [0032], Shelter [0031]); accordingly, one of ordinary skill in the art would have found it obvious to utilize the EFA device for virtual triaging upon an alleged workplace injury occurring. 
	Accordingly, the presently cited prior art references do teach the amended claims, as explained in more detail in the updated 35 USC 103 rejections below. 

Specification
The amendment filed 9/9/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: citation to prior US Patent Nos. 8568312 B2 and 8535224 B2 with respect to description of the . Applicant is required to cancel the new matter in the reply to this Office Action.
Additionally, the substitute specification filed 9/9/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is missing, and a clean copy of the substitute specification has not been supplied (in addition to the marked-up copy).

Claim Interpretation
Upon reconsideration of the claims, the 35 USC 112(a) rejections for the EFA device of claims 6, 12, and 14 have been withdrawn, as explained above. Examiner notes that given the disclosure present at the time of filing, one of ordinary skill in the art would recognize the EFA device as including any type of electrodiagnostic device capable of providing functional assessments, and the device is interpreted accordingly below for purposes of examination. 
MPEP 2111.04(II) states: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.” 
Many of the instant claims recite contingent limitations, including:
Claim 7:
	the triage determining that the person undergo a second test when the person has conditions within the scope of the MPVT. 
Because the method of claims 1 and 7 could be performed without a person having multiple conditions within an undefined scope of the MPVT, none of the subject matter of claim 7 is required to be 
Claim 10:
	when the person requires in-person treatment, the person is referred to a facility and physician specifies a medical issue needing further evaluation and treatment. 
Because the method of claims 1 and 10 could be performed without a person requiring in-person treatment, none of the subject matter of claim 10 is required to be performed in the broadest reasonable interpretation of this claim. Art is applied accordingly below. 
Claim 12:
	when person requires treatment, the person will undergo an electrodiagnostic functional assessment from the EFA device. 
Because the method of claims 1, 6, and 12 could be performed without a person requiring treatment, none of the subject matter of claim 12 is required to be performed in the broadest reasonable interpretation of this claim. Art is applied accordingly below. 
Claim 15:
	physician informs person/employee that second treating physician will contact person/employee in a period of time, if the person/employee is outside the EFA program and chooses to visit a virtual clinic. 
Because the method of claim 15 could be performed without a person being outside the undefined EFA program (in accordance with the interpretation noted in the 35 USC 112(b) rejection below), none of the subject matter of the above-cited limitation is required to be performed in the broadest reasonable interpretation of this claim. Art is applied accordingly below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 10, 12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 are written in such a way that it is unclear which, if any, steps are positively recited as part of each method. For example, claim 1 recites steps of “a person experiences a medical issue or injury, person undergoes virtual triage, and person undergoes treatment from a virtual physician.” Similarly formatted limitations are recited throughout claim 15. The descriptive nature of these limitations (rather than the positive recitation of steps to be performed by some entity, e.g. ‘virtually triaging a patient who has experienced a medical issue or injury, and providing treatment to the patient from a virtual physician’) makes it unclear if all the functions are positively included in the methods or if they represent steps that occur before, after, or tangentially to the methods. Further, it is unclear what exactly “experiencing” a medical issue or injury entails (does this only apply if a person is conscious to ‘experience’ the injury? does it cover lifelong medical issues experienced by a person such as congenital heart defects or autoimmune disorders?), or what “undergoing” triage and treatment entail (is there a specific interaction that must occur? Has a patient “undergone” triage if a computer program labels patient data? Or if a person virtually contacts a nurse and is put on hold when it is clear the patient is not in immediate danger of death? Has a patient “undergone” treatment if a provider verbally communicates a recommendation, provides educational material to a person, write a prescription, etc.?). Accordingly, the specific metes and bounds of each method recited in claims 1 and 15 are indefinite because it is unclear which specific steps would be required to positively infringe on each claim. Claims 6-8, 10, 12, and 14 are also rejected on this basis because they inherit the indefinite language due to their dependence on claim 1.
Claim 7 recites “determining that the person undergo a second test” in lines 1-2. Because there is no first test previously recited in this claim or its parent claim, it is unclear what a “second” test entails (i.e. is a first test required to occur in the method? Is this just a particular type of test deemed “second” that could occur without a first test taking place?). Accordingly, the scope of the claim is indefinite. For purposes of examination, Examiner considers the second test to be any test determined appropriate for the person. 
Claim 15 recites “if the person/employee is outside the EFA program and chooses to visit a 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-8, 10, 12, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1, 6-8, 10, 12, and 14-15 are directed to methods (i.e. processes). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing personal behavior or interactions between people. Specifically, the claim recites a person experiences a medical issue or injury, person undergoes virtual triage, and person undergoes treatment from a virtual physician. Each of these steps, when considered as a whole, describe a method of managing diagnostic or other medical interactions between 
Independent claim 15 also recites steps amounting to a certain method of organizing human activity. Specifically, claim 15 recites a person/employee experiences a medical issue or injury, person/employee undergoes triage and requires a physician triage evaluation, a case coordinator performs person/employee intake process comprising: acquiring person/employee name, address and personal information, acquiring person/employee medical history, medical records and primary medical complaint/issue, case coordinator remotely connects person/employee to physician who confirms reason for connection and determines if remote triage should continue or if person/employee requires in-person treatment, physician informs person/employee that second treating physician will contact person/ employee in a period of time, if the person/employee is outside the EFA program and chooses to visit a virtual clinic, and person/employee undergoes second EFA test. Each of these steps, when considered as a whole, describe a method of managing diagnostic or other medical interactions between a patient, medical administrator, and physician. Accordingly, claim 15 recites an abstract idea in the form of a certain method of organizing human activity. 
Dependent claims 6-8, 10, 12, and 14 inherit the limitations that recite an abstract idea from their dependence on claim 1, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 7-8 and 10 recite further limitations that, under their broadest reasonable interpretations, merely further limit the abstract idea of the independent claims. Specifically, claim 7 describes a physician performing a medical determination during an interaction with a patient. Claims 8 and 10 describe follow-up appointment scheduling or other medical referral activity. Each of these dependent claims merely further describe the certain methods of organizing human activity introduced in the independent claims, and thus also recite an abstract idea. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1 and 15 do not include additional elements that integrate the abstract idea into a practical application. None of the independent claims include any additional hardware elements to perform the method, beyond generally specifying that the triage is “virtually” provided from a “virtual” physician and that interactions between human actors may occur “remotely.” These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim, do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. a remote/virtual healthcare environment). 
Further, a method of managing personal behavior or interactions between human actors that specifically takes place virtually or remotely amounts to the words “apply it” with a computer because otherwise-abstract user interaction steps being performed virtually or remotely indicates implementation of the human interactions with some kind of generic computing components (e.g. a phone, computer, tablet, etc.) that can provide virtual communications remotely rather than face-to-face interactions. Such implementation with generic computing components then merely serve to digitize otherwise-abstract methods of communication or interaction between human actors by using various generic computing elements as tools to move an analog interaction to a digital or virtual space. Accordingly, each claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 6-8, 10, 12, and 14 is also not integrated into a practical application under a similar analysis as above. Claims 7-8 and 10 do not introduce any new additional elements beyond those of the independent claims, and thus are not integrated into a practical application. Claims 6, 12, and 14 introduce an electrodiagnostic functional assessment (EFA) device for performing diagnostic assessments, which in each case merely provide a means for gathering assessment data for the diagnostic interaction such that these limitations amount to insignificant extra-solution activity in the form of necessary data gathering. 
Accordingly, the additional elements of claims 1, 6-8, 10, 12, and 14-15 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “virtual” and “remote” communications and/or interactions between human actors amount to no more than mere instructions to apply the exception using generic computer or other communication components. Further evidence of this can be seen on Pg 2 L4-5 of Applicant’s specification: “Triage is commonly performed at a medical facility where a person has gone for treatment, but triage can be performed at any location or by telephone or video conference.” This shows that use of generic “virtual” or “remote” triaging technology merely digitizes a conventional human interaction. Further, the specific hardware or other technological components of the “virtual” or “remote” triaging functions are not disclosed in the application, leading one of ordinary skill in the art to understand that any generic computing or communication elements (e.g. telephones or videoconference-capable computers) may be utilized. Additionally, the use of computing elements like computing devices communicating over a network to provide virtual or remote medical services (e.g. telemedicine) is well-understood, routine, and conventional in the art, as evidenced by at least Singh et al. (US 20190027256 A1) paras. [0004]-[0005]; Reaston et al. (US 20160147957 A1) paras. [0005]-[0006]; and Shelter (US 20160125155 A1) para. [0003]. 
The use of an electrodiagnostic functional assessment (EFA) device for patient assessment does not provide significantly more than the abstract idea. The nature of the device is not described in the specification beyond its ability to “perform tests such as range-of-motion (ROM), functional capacity evaluation (FCE) and others” and that it is a “proprietary… device which was developed and patented by the applicant of this invention.” The device is thus considered to be any type of electrodiagnostic device capable of performing functional assessments (as noted in the claim interpretation section above).  Further, the use of various biometric or physiological assessment devices (i.e. equivalent to the EFA device) at a patient’s location that transmit data to a remotely located healthcare provider is well-understood, routine, and conventional, as evidenced by at least Haq et al. (US 7412396 B1) Col8 L16-40; Fish et al. (US 20170293730 A1) paras. [0027]-[0034]; Macoviak et al. (US 20140058755 A1) Fig. 1 & 
Thus, when considered as a whole and in combination, claims 1, 6-8, 10, 12, and 14-15 are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (US 20190027256 A1).
Claim 1
Singh teaches a method for providing virtual triage (MPVT) comprising the following steps: 
a person experiences a medical issue or injury (Singh [0021], [0032], noting the system is utilized by injured employees to coordinate care for an injury, and collection of specific injury information indicating that a person has experienced a medical issue or injury), 
person undergoes virtual triage (Singh [0035]-[0036], noting the person put in contact with a first healthcare provider who conducts a virtual triage protocol), and 
person undergoes treatment from a virtual physician (Singh [0037], noting the first healthcare provider communicates injury treatment instructions to the employee via the computer-based telemedicine system (i.e. virtually)).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh as applied to claim 1 above, and further in view of Reaston et al. (US 20160147957 A1).
Claim 6
Singh teaches the method for providing virtual triage of claim 1, wherein an injured employee is triaged and provided treatment from a virtual physician, and can input information about their injury as in [0032]. However, the reference fails to explicitly disclose use of an Electrodiagnostic Functional Assessment (EFA) device for performing the triaging method. 
However, Reaston teaches that an EFA device can be used to perform onsite medical assessments for employees who have experienced a work-related injury to facilitate remote assessment of the injury by a virtual physician (Reaston [0015], [0031], [0046]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the work-related 
Claim 7
Note: this limitation is not required as explained in the Claim Interpretation section above. However, in the interest of compact prosecution, it is addressed with art below.
Singh teaches the method for providing virtual triage of claim 1, but fails to explicitly disclose virtual triage determining that the person undergo a second test when the person has conditions discovered by the MPVT. However, Reaston teaches that when evaluating a workplace injury, it is beneficial to have acquired baseline test results for an employee from before an injury and compare them to post-loss (i.e. second) test results from after an injury to determine if the employee has experienced a legitimate work-related injury (Reaston abstract, [0004]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the injury triaging protocol of Singh to include determination that an employee undergo a post-loss (i.e. second) test in order to compare the abilities of an employee before and after an alleged workplace injury so that it can be determined whether the employee has experienced a legitimate injury or not, as suggested by Reaston [0004].
Claim 8
Singh teaches the method for providing virtual triage of claim 1, wherein an injured employee is triaged and provided treatment from a virtual physician, and can input information about their injury as in [0032]. However, the reference fails to explicitly disclose the performance of a baseline test and comparison of a subsequent test’s results to the baseline test, and thus fails to explicitly disclose wherein after a baseline test, a physician schedules a subsequent test that produces results which are compared to the baseline test results. However, Reaston teaches that when evaluating a workplace injury, it is beneficial to have acquired baseline test results for an employee from before an injury and compare them to post-loss test results from after an injury to determine if the employee has experienced a legitimate 
Claim 12
Note: this limitation is not required as explained in the Claim Interpretation section above. However, in the interest of compact prosecution, it is addressed with art below.
Singh in view of Reaston teaches the method for providing virtual triage of claim 6, and the combination further teaches wherein when person requires treatment, the person undergoes an electrodiagnostic functional assessment from the EFA device (Reaston [0015], [0031], [0046], noting an EFA device is used to perform onsite medical assessments for employees who have experienced a work-related injury (i.e. who are in need of treatment)).
Claim 14
Singh in view of Reaston teaches the method for providing virtual triage of claim 6, and the combination further teaches a telemedicine assessment that is performed with the Electrodiagnostic Functional Assessment (EFA) device (Reaston [0015], [0031], [0046], noting an EFA device is used to perform onsite medical assessments for employees in connection with a remote medical provider, i.e. a telemedicine assessment).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Singh as applied to claim 1 above, and further in view of Messana et al. (US 20170316424 A1).
Claim 10
Note: this limitation is not required as explained in the Claim Interpretation section above. However, in the interest of compact prosecution, it is addressed with art below.
Singh teaches the method for providing virtual triage of claim 1, and further teaches that the employee may be referred to additional healthcare providers as appropriate for their condition (Singh wherein when the person requires in-person treatment, the person is referred to a facility and physician specifies a medical issue needing further evaluation or treatment. However, Messana teaches that if during a virtual triaging method a user is determined to require in-person treatment, the person is referred to a facility and information regarding the specific condition is sent to the facility (Messana Fig. 12 element 1218, [0040], [0046], [0105]-[0107], noting a patient is referred to a clinic for in-person treatment and that relevant patient information from the triaging call is forwarded to the clinic, i.e. the physician specifies the condition needing treatment). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual triaging method of Singh to include in-person referrals as in Messana in order to facilitate the most appropriate treatment for a patient if it is determined that in-person treatment is necessary, as suggested by Messana [0040]. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shelter (US 20160125155 A1) in view of Singh and Reaston.
Claim 15
Shelter teaches a method for providing virtual triage (MPVT) which can be used for a person in general or an employee of a company (Shelter abstract, noting a mobile application for reporting and consulting regarding workplace injuries, illness, or other health related issues) the method steps comprising: 
a person/employee experiences a medical issue or injury (Shelter [0024], noting a user opens the application upon sustaining an injury or illness in the workplace), 
person/employee undergoes triage and requires a physician triage evaluation (Shelter [0031], noting a triage specialist triages the person and provides an initial assessment of the injury), 
a case coordinator performs person/employee intake process (Shelter [0028], noting intake specialist (i.e. case coordinator) performs intake of users) comprising: 
acquiring person/employee name, address and personal information (Shelter [0028], , 

case coordinator remotely connects person/employee to physician who confirms reason for connection and determines if remote triage should continue or if person/employee requires in-person treatment (Shelter [0029]-[0031], noting intake specialist remotely connects the user with a triage specialist (i.e. physician) who performs an assessment of the injury (i.e. confirms reason for connection) and determines if in-person treatment is required), 
physician informs person/employee that second treating physician will contact person/employee in a period of time, (Note: this limitation is not required as explained in the Claim Interpretation and 35 USC 112(b) sections above. However, in the interest of compact prosecution it is addressed here with art: Shelter [0031], noting the triage specialist can refer a user to a third-party medical provider (i.e. a second treating physician) for future treatment, which is equivalent to a physician informing the user that a second physician will contact the user in a period of time because informing a user of a referral allows the user to seek treatment with the referred provider, which necessitates contact between the provider an user at a future time (i.e. within a period of time)), and 
person/employee undergoes (Shelter [0031], noting the user undergoes an assessment (i.e. a test)).  
In summary, Shelter teaches a method by which an injured person or employee can undergo a virtual triage by coordinating with an intake specialist and a triage specialist that gather information and provide recommendations to the user. Though the intake specialist acquires various types of user information (as in [0028]) and determines whether the user should be connected to a physician (i.e. presumably collecting some kind of injury or medical information), Shelter fails to explicitly disclose that person/employee medical history, medical records and primary medical complaint/issue are acquired by the intake specialist. Further, though the triage specialist performs an assessment (i.e. test) of the injury or illness, Shelter fails to explicitly disclose that the test is specifically a second EFA test, nor that the has previously had an Electrodiagnosis Functional Assessment (EFA) baseline test, and the person's or employee's medical issue or injury is discovered by the EFA baseline test. 
However, Singh teaches that a system for providing telemedicine for work-related injuries can collect a multitude of relevant employee information, including medical history, history of work-related injuries, injury information, etc. (Singh [0029], [0032]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the intake process of Shelter to include the acquisition of additional relevant user medical information such as medical history, medical records, and injury information as in Singh in order to provide the intake and triage specialists with relevant information necessary for fully triaging/evaluating a user’s condition, as suggested by Singh [0029] & [0032]. 
Further, Reaston teaches that an EFA device can be used to perform both initial EFA baseline tests for employees (Reaston [0014], [0031]-[0033]) as well as second, follow-up EFA assessments for employees who have experienced a work-related injury (Reaston [0014], [0030]-[0031]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the injury assessments of the combination to include both baseline and post-loss tests conducted with an EFA device as in Reaston because use of an EFA device to perform EFA tests provides the benefit of non-invasive, non-loading tests that are designed for each employee’s specific job and essential functions and can provide real-time EMO, ROM, and FCA assessment results to a remote healthcare professional so that it can be determined whether the employee has experienced a legitimate injury, as suggested by Reaston [0016], [0031]-[0032], & [0046]. Additionally, the use of both a baseline and post-loss EFA test provides the benefit of allowing comparison of the abilities of an employee before and after an alleged workplace injury so that it can be determined whether the employee has experienced a legitimate injury or not, as suggested by Reaston [0004].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dawkins (US 20190087902 A1) describes a system and method for employee injury telemedicine. Allen (US 20170255754 A1) describes a system for tracking worker’s injuries and providing telemedicine . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/K.A.H./Examiner, Art Unit 3626   

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687